


Exhibit 10.6

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of December 31, 2008, by and between Yadkin Valley Financial
Corporation, a North Carolina corporation (the “Company”), Yadkin Valley Bank
and Trust (the “Bank”), a North Carolina state bank and wholly owned subsidiary
of the Company (the Company and the Bank collectively referred to herein as the
“Employer”) and Edwin E. Laws of Statesville, North Carolina (the “Officer”). 
This Agreement amends and restates that certain employment agreement dated
February 1, 1999.

 

For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:

 

1.                                      Emp1oyment.  The Employer agrees to
continue to employ the Officer and the Officer agrees to continue to accept
employment upon the terms and conditions stated herein as the Chief Financial
Officer and Treasurer of the Company and the Bank.  The Officer shall render
such administrative and management services to the Employer as are customarily
performed by persons situated in a similar executive capacity.  The Officer
shall promote the business of the Employer, including being active in at least
one civic organization in Iredell County, and perform such other duties as
shall, from time to time, be reasonably assigned by the Board of Directors of
the Company or the Bank (collectively, the “Directors”).  Upon the request of
the Directors, the Officer shall disclose all business activities or commercial
pursuits in which Officer is engaged, other than Employer duties.

 

2.                                      Compensation.  The Employer shall pay
the Officer during the term of this Agreement, as compensation for all services
rendered by the Officer to the Employer, a base salary at the rate of $144,213
per annum, payable in cash in accordance with the Employer’s standard payroll
practices, which for purposes of this Agreement shall mean not less frequently
than monthly.  Participation in the Employer’s incentive compensation, deferred
compensation, discretionary bonus, profit-sharing, retirement and other employee
benefit plans and participation in any fringe benefits shall not reduce the
salary payable to the Officer under this Paragraph.  In the event of a Change in
Control (as defined in Paragraph 10), the Officer’s rate of salary shall be
increased not less than five percent annually during the term of this
Agreement.  Any payments made under this Agreement shall be subject to such
deductions as are required by law or regulation or as may be agreed to by the
Bank and the Officer.

 

3.                                      Discretionary Bonuses.  During the term
of this Agreement, the Officer shall be entitled, in an equitable manner with
all other key management personnel of the Employer, to such discretionary
bonuses as may be authorized, declared and paid by the Directors to the
Employer’s key management employees. All such bonuses authorized and declared by
the Directors shall be paid in cash at the latest within sixty days of the
earlier of such authorization or declaration. No other compensation provided for
in this Agreement shall be

 

--------------------------------------------------------------------------------


 

deemed a substitute for the Officer’s right to such discretionary bonuses when
and as declared by the Directors.

 

4.                                      Participation in Retirement and Employee
Benefit Plans; Fringe Benefits.

 

(a)                                  The Employer shall provide family medical
coverage for the Officer and the Officer shall also be entitled to participate
in any plan relating to deferred compensation, stock options, stock purchases,
pension, thrift, profit sharing, group life insurance, disability coverage,
education, or other retirement or employee benefits that the Employer has
adopted, or may, from time to time adopt, for the benefit of its executive
employees or for employees generally, subject to the eligibility rules of such
plans.  Any options or similar awards shall be issued to the Officer at an
exercise price of not less than the stock’s current fair market value (as
determined in compliance with Treasury Regulation § 1.409A-1(b)(5)(iv)) as of
the date of grant, and the number of shares subject to such grant shall be fixed
on the date of grant.

 

(b)                                 The Employer shall pay the expenses of the
Officer for membership and dues in one country club and in one civic club in
Statesville.

 

(c)                                  The Officer shall also be entitled to
participate in any other fringe benefits which are now or may be or become
applicable to the Employer’s executive employees, including the payment of
reasonable expenses for continuing education to maintain professional
designations, and any other benefits which are commensurate with the duties and
responsibilities to be performed by the Officer under this Agreement. 
Additionally, the Officer shall be entitled to such vacation and sick leave as
shall be established under uniform employee policies promulgated by the
Directors.  The Employer shall reimburse the Officer for all out-of-pocket
reasonable and necessary business expenses which the Officer may incur in
connection with the Officer’s services on behalf of the Employer. The Employer
shall reimburse the Officer for such expenses described in this Paragraph 4
within 60 days of Officer’s incurring such expense.

 

5.                                      Term.  The initial term of employment
under this Agreement shall be for the period commencing upon the effective date
of this Agreement and ending one calendar years from the effective date of this
Agreement.  On each anniversary of the effective date of this Agreement, the
term of this Agreement shall automatically be extended for an additional one
year period beyond the then effective expiration date unless written notice from
the Employer or the Officer is received 90 days prior to an anniversary date
advising the other that this Agreement shall not be further extended; provided
that the Directors shall review the Officer’s performance annually and make a
specific determination pursuant to such review to renew this Agreement prior to
the 90 days’ notice.

 

6.                                      Loyalty; Noncompetition.

 

(a)                                  The Officer shall devote his full efforts
and entire business time to the performance of his duties and responsibilities
under this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 During the term of this Agreement, or any
renewals thereof, and for a period of [two] years after termination, the Officer
agrees he will not, within Iredell County, North Carolina, or within 15 miles of
any Bank office opened during the term of this Agreement, directly or
indirectly, own, manage, operate, join, control or participate in the
management, operation or control of, or be employed by or connected in any
manner with any business which competes with the Employer or any of its
subsidiaries without the prior written consent of the Employer; provided,
however, that the provisions of this Paragraph shall not apply in the event the
Officer’s employment is unilaterally terminated by the Employer for Cause, (as
such term is defined in Paragraph 8(c) hereof) or in the event the Officer
terminates his employment with the Employer for “good reason” (as such term is
defined in Paragraph 10(b) hereof) following a “Change in Control” (as such term
is defined in Paragraph 10(d) hereof).  Notwithstanding the foregoing, the
Officer shall be free, without such consent, to purchase or hold as an
investment or otherwise, up to five percent of the outstanding stock or other
security of any corporation which has its securities publicly traded on any
recognized securities exchange or in any over the counter market.

 

(c)                                  The Officer agrees he will hold in
confidence all knowledge or information of a confidential nature with respect to
the business of the Employer or any subsidiary received by the Officer during
the term of this Agreement and will not disclose or make use of such information
without the prior written consent of the Employer.  The Officer agrees that he
will be liable to the Employer for any damages caused by unauthorized disclosure
of such information.  Upon termination of his employment, the Officer agrees to,
return all records or copies thereof of the Employer or any subsidiary in his
possession or under his control which relate to the activities of the Employer
or any subsidiary.

 

(d)                                 The Officer acknowledges that it would not
be possible to ascertain the amount of monetary damages in the event of a breach
by the Officer under the provisions of this Paragraph 6.  The Officer agrees
that, in the event of a breach of this Paragraph 6, injunctive relief enforcing
the terms of this Paragraph 6 is an appropriate remedy.  If the scope of any
restriction contained in this Paragraph 6 is determined to be too broad by any
court of competent jurisdiction, then such restriction shall be enforced to the
maximum extent permitted by law and the Officer consents that the scope of this
restriction may be modified judicially.

 

7.                                      Standards.  The Officer shall perform
his duties and responsibilities under this Agreement in accordance with such
reasonable standards expected of employees with comparable positions in
comparable organizations and as may be established from time to time by the
Directors.  The Employer will provide the Officer with the working facilities
and staff customary for similar executives and necessary for the Officer to
perform his duties.

 

8.                                      Termination and Termination Pay.  For
purposes of this Agreement, the term “terminate” or “termination” shall mean a
“separation from service” as defined by Treasury Regulation § 1.409A-1(h).

 

--------------------------------------------------------------------------------


 

(a)                                  The Officer’s employment under this
Agreement shall be terminated upon the death of the Officer during the term of
this Agreement, in which event, the Officer’s estate shall be entitled to
receive the compensation due the Officer through the last day of the calendar
month in which the Officer’s death shall have occurred and for a period of one
month thereafter. All such payments due under this Paragraph 8(a) shall be paid
to the estate within 30 days of the date of death of the Officer.

 

(b)                                 The Officer’s employment under this
Agreement may be terminated at any time by the Officer upon 60 days’ written
notice to the Directors.  Upon such termination, the Officer shall be entitled
to receive compensation through the effective date of such termination. All such
payments due under this Paragraph 8(b) shall be paid to the Officer within 30
days of the date of written notice to the Directors.

 

(c)                                  The Directors may terminate the Officer’s
employment at any time, but any termination by the Directors, other than
termination for Cause, shall not prejudice the Officer’s right to compensation
or other benefits under this Agreement.  The Employer shall provide written
notice specifying the grounds for termination for Cause.  The Officer shall have
no right to receive compensation or other benefits for any period after
termination for Cause.  Termination for Cause shall include termination because
of the Officer’s personal dishonesty or moral turpitude, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement. 
Subject to Paragraph 11(b) below, any amount of compensation or other benefit
that the Officer has a right to as of the date of termination shall be paid
within 30 days of such termination. Notwithstanding such termination, the
obligations under Paragraph 6(c) shall survive any termination of employment.

 

(d)                                 Subject to the Employer’s obligations and
the Officer’s rights under (i) Title I of the Americans with Disabilities Act,
§504 of the Rehabilitation Act, and the Family and Medical Leave Act, and to
(ii) the vacation leave, disability leave, sick leave and any other leave
policies of the Employer, the Officer’s employment under this Agreement
automatically shall be terminated in the event that the Employer determines that
the Officer has become disabled (as defined by Treasury Regulation §
1.409A-3(i)(4)) during the term of this Agreement.  Upon any such termination,
the Officer shall be entitled to receive any compensation the Officer shall have
earned prior to the date of termination but which remains unpaid, and all such
amounts shall be paid to the Officer within 30 days of such termination.  The
Officer shall also be entitled to receive any payments provided under any
disability income plan of the Employer which is applicable to the Officer.

 

In the event of any disagreement between the Officer and the Employer as to
whether the Officer is physically or mentally disabled such as will result in
the termination of the Officer’s employment pursuant to this Paragraph 8(d), the
question of such disability shall be submitted to an impartial physical licensed
to practice medicine in North Carolina for determination and who will be
selected by mutual agreement of the Officer and the Employer,

 

--------------------------------------------------------------------------------


 

or failing such agreement, by two (2) physicians (one (1) of whom shall be
selected by the Employer and the other by the Officer), and such determination
of the question of such disability by such physician or physicians shall be
final and binding on the Officer and the Employer.  The Employer shall pay the
reasonable fees and expenses of such physician or physicians in making any
determination required under this Paragraph 8(d).

 

9.                                      Additional Regulatory Requirements. 
Notwithstanding anything contained in this Agreement to the contrary, it is
understood and agreed that the Employer (or any of its successors in interest)
shall not be required to make any payment or take any action under this
Agreement if:

 

(a)                                  the Bank is declared by any governmental
agency having jurisdiction over the Bank (hereinafter referred to as “Regulatory
Authority”) to be insolvent, in default or operating in an unsafe or unsound
manner; or,

 

(b)                                 in the opinion of counsel to the Employer,
such payment or action (i) would be prohibited by or would violate any provision
of state or federal law applicable to the Employer, including, without
limitation, the Federal Deposit Insurance Act as now in effect or hereafter
amended, (ii) would be prohibited by or would violate any applicable rules,
regulations, orders or statements of policy, whether now existing or hereafter
promulgated, of any Regulatory Authority, or (iii) otherwise would be prohibited
by any Regulatory Authority.

 

10.                               Change in Control.

 

(a)                                  In the event of a termination of the
Officer’s employment in connection with, or within twenty-four (24) months
after, a “Change in Control” (as defined in Subparagraph (d) below) of the
Employer other than for Cause (as defined in Paragraph 8), the Officer shall be
entitled to receive liquidated damages as set forth in Subparagraph (c) below. 
Such sum shall be payable as provided in Subparagraph (e) below.

 

(b)                                 In addition to any rights the Officer might
have to terminate this Agreement contained in Paragraph 8, the Officer shall
have the right to terminate this Agreement for “good reason”, as such term is
defined by Treasury Regulation § 1.409A-1(n)(2), within twenty-four months
following a Change in Control of the Bank.

 

(c)                                  In the event that the Officer terminates
this Agreement pursuant to this Paragraph 10, the Employer will be obligated to
pay or cause to be paid to Officer liquidated damages in an amount equal to 2.99
times the Officer’s “base amount” as defined in Section 280G(b)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)                                 For the purposes of this Agreement, the term
Change in Control shall mean as defined by Treasury Regulation § 1.409A-3(i)(5).
Notwithstanding the other provisions of this Paragraph 10, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, Officer and

 

--------------------------------------------------------------------------------


 

Bank agree in writing that the same shall not be treated as a Change in Control
for purposes of this Agreement.

 

(e)                                  Subject to Paragraph 11(b) below, such
amounts payable pursuant to this Paragraph 10 shall be paid in one lump sum
payment within fifteen (15) days following termination of this Agreement.

 

(f)                                    Following an event constituting good
reason for termination which gives rise to Officer’s rights hereunder, the
Officer shall have twelve (12) months from the date of occurrence of such event
to terminate this Agreement pursuant to this Paragraph 10.  Any such termination
shall be deemed to have occurred only upon delivery to the Employer (or to any
successor corporation) of written notice of termination which describes the
Change in Control and the event constituting good reason.  If Officer does not
so terminate this Agreement within such twelve-month period, he shall thereafter
have no further rights hereunder with respect to the event constituting good
reason, but shall retain rights, if any, hereunder with respect to any other
event constituting good reason as to which such period has not expired.

 

(g)                                 It is the intent of the parties hereto that
all payments made pursuant to this Agreement be deductible by the Employer for
federal income tax purposes and not result in the imposition of an excise tax on
the Officer.  Notwithstanding anything contained in this Agreement to the
contrary, any payments to be made to or for the benefit of the Officer which are
deemed to be “parachute payments” as that term is defined in Section 280G of the
Code, shall be modified or reduced to the extent deemed to be necessary by the
Directors to avoid the imposition of excise taxes on the Officer under
Section 4999 of the Code or the disallowance of a deduction to the Employer
under Section 280(a) of the Code.

 

(h)                                 In the event any dispute shall arise between
the Officer and the Employer as to the terms or interpretation of this
Agreement, including this Paragraph 10, whether instituted by formal legal
proceedings or otherwise, including any action taken by the Officer to enforce
the terms of this Paragraph 10 or in defending against any action taken by the
Employer, the Employer shall reimburse the Officer for all costs and expenses,
proceedings or actions, in the event the Officer prevails in any such action.

 

11.                               Conditions to any Payment of Severance
Amounts.

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Employer which
shall acquire, directly or indirectly, by conversion, merger, purchase or
otherwise, all or substantially all of the assets of the Employer.

 

(b)                                 If: (1) when the Officer’s employment
terminates under this Agreement he is a specified employee, as defined in
Section 409A of the Code or the regulations promulgated thereunder; (2) the
Officer’s employment did not terminate because of his death; (3) any payments
under this Agreement will result in additional tax or interest to the Officer
because of Section 409A or the regulations promulgated thereunder; and (4) an
exemption

 

--------------------------------------------------------------------------------


 

from the six-month delay requirement of Section 409A(a)(2)(B)(i) is not
available, then despite any provision of this Agreement to the contrary the
Officer will not be entitled to such payments until the earlier of: (1) six
months and one day after termination of the Officer’s employment; or (2) his
death.  Payments that would have otherwise been paid during such six month and
one day period shall be accumulated and paid on the earlier of: (1) the first
day of the seventh month after such termination of employment; or (2) death of
the Officer; and the remaining amount of any such payment due under this
Agreement shall be paid as set forth elsewhere in this Agreement without regard
to this Paragraph.

 

12.                               Successors and Assigns.

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Employer which
shall acquire, directly or indirectly, by conversion, merger, purchase or
otherwise, all or substantially all of the assets of the Employer.

 

(b)                                 Since the Employer is contracting for the
unique and personal skills of the, Officer, the Officer shall be precluded from
assigning or delegating his rights or duties hereunder without first obtaining
the written consent of the Employer.

 

13.                               Modification; Wavier; Amendments.  No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by the Officer
and on behalf of the Employer by such officer as may be specifically designated
by the Directors.  No waiver by either party hereto, at any time, of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No amendment or addition to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.

 

14.                               Applicable Law.  This Agreement shall be
governed in all respects whether as to validity, construction, capacity,
performance or otherwise, by the laws of North Carolina, except to the extent
that federal law shall be deemed to apply.

 

15.                               Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

16.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties pertaining to the employment of the Officer
and supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties.  Officer agrees that no promises,
representations, or inducements have been made which caused Officer to sign this
Agreement other than those which are expressly set forth above.

 

--------------------------------------------------------------------------------


 

17.                               Compliance with Internal Revenue Code
Section 409A.  The Employer and the Officer intend that their exercise of
authority or discretion under this Agreement shall comply with section 409A of
the Internal Revenue Code of 1986.  If any provision of this Agreement does not
satisfy the requirements of section 409A, such provision shall nevertheless be
applied in a manner consistent with those requirements. If any provision of this
Agreement would subject the Officer to additional tax or interest under section
409A, the Employer shall reform the provision.  However, the Employer shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Officer to additional tax or interest, and the
Officer shall not be required to incur any additional compensation expense as a
result of the reformed provision.  References in this Agreement to section 409A
of the Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

 

 

YADKIN VALLEY FINANCIAL CORPORATION

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Patricia Wooten

 

By:

/s/William A. Long

 

 

 

 

 

Name:

Patricia Wooten

 

Name:

William A. Long

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

YADKIN VALLEY BANK AND TRUST

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Patricia Wooten

 

By:

/s/ William A. Long

 

 

 

 

 

Name:

Patricia Wooten

 

Name:

William A. Long

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

OFFICER

 

 

 

 

 

 

/s/ Edwin E. Laws

 

 

 

 

 

 

 

Edwin E. Laws

 

--------------------------------------------------------------------------------
